Case 2:15-cr-20382-VAR-MKM ECF No. 203, PageID.3393 Filed 03/19/21 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                           Case No: 15-20382
                                            Honorable Victoria A. Roberts
v.

PAUL NICOLETTI,

     Defendant.
_____________________________/


          ORDER: (1) DEEMING MOOT THE GOVERNMENT’S
            MOTION TO DISMISS OR DEFER DEFENDANT’S
         MOTION TO VACATE [ECF No. 200]; AND (2) GRANTING
        THE GOVERNMENT’S MOTION TO REVISE THE BRIEFING
     SCHEDULE ON DEFENDANT’S MOTION TO VACATE [ECF No. 202]


       On February 1, 2021 – while his case was on direct appeal before the

Sixth Circuit – Defendant Paul Nicoletti filed a motion to vacate under 28

U.S.C. § 2255. The Court ordered the government to file a response by

March 19, 2021.

       On March 12, 2021, the government filed a motion to dismiss or defer

Nicoletti’s motion to vacate. On March 18, 2021, the Sixth Circuit issued an

opinion affirming Nicoletti’s conviction.

       On March 19, 2021, the government filed a motion to revise the

briefing schedule on Nicoletti’s motion to vacate.
Case 2:15-cr-20382-VAR-MKM ECF No. 203, PageID.3394 Filed 03/19/21 Page 2 of 2



      Because the Sixth Circuit ruled on Nicoletti’s direct appeal, the

government’s motion to dismiss or defer Nicoletti’s motion to vacate is

MOOT.

      The Court GRANTS the government’s motion to revise the briefing

schedule on Nicoletti’s motion to vacate. The government’s response is

due May 18, 2021. Nicoletti’s reply is due June 1, 2021.

      IT IS ORDERED.
                                    S/ Victoria A. Roberts
                                    Victoria A. Roberts
                                    United States District Judge

Dated: March 19, 2021




                                      2
